Case.121-ev-04743-PAE Document 1-2 Filed 05/27/ P 1of1
09732 aT LTE

SU 3,44 zzo Comments

(() Like (J Comment

& Mackenna White » Madison Square ove
| Park Moms
22m - [&)

BARBARA MORAES: It pains me to write this post but |
don't feel | have a choice as it concerns that safety of
my family. Our former nanny Barbara Moraes (“Barb”),
who is well known to many in the neighborhood, has
taken a position with a family in the Madison Square
Park area. We understand she is leaving and looking
for another job nearby. Barb worked for us from July
2019 to July 2020. Although we cared for Barb, we
were forced to terminate her employment due to
behavior that caused us concern for the safety of our
son. But it didn't stop there. Her behavior following
her termination left us no choice but to hire an
attorney and file a criminal report for harassment and
stalking our son. We were told that she would not
seek employment in the area. Based on that
understanding we did not seek a restraining order
against her. Unfortunately we have learned that not
only is she working in the area she is frequenting
parks where she knows our son goes when he is likely
to be there. Her presence in the neighborhood alarms
us given her past behavior toward our family. Please
DM me if you have any additional information. Wishing
a happy and safe 2021 for us all.

© 1

(() Like (J Comment

EB ere Panetto eee
hf © pe =

 
